— In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from an order of disposition of the Family Court, Westchester County (Spitz, J.), entered December 14, 1989, which upon a fact-finding order entered May 19, 1989, after a hearing, *822finding that she had neglected her child, placed the child in the custody of his father for a period of one year under the supervision of the Westchester County Department of Social Services.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The subject of the instant neglect proceeding is the appellant’s infant child, Vjorn, who was eight years old at the time the proceeding was commenced. Vjorn told a caseworker that on January 7, 1989, his mother hit him on his back and thigh with a plastic hanger and a strap. It is undisputed that Vjorn sustained bruises. A psychotherapist testified at a fact-finding hearing that Vjorn told him that the appellant beat him with a belt and a hanger almost every day. The appellant’s daughter also told the psychotherapist that her mother beat Vjorn with a belt and a hanger almost every day. Vjorn’s father testified that on January 7, 1989, he found Vjorn sitting on the floor crying and the appellant was in a rage.
Accordingly, the petitioner provided sufficient evidence to establish that the child sustained a substantial injury, and the burden of going forward with proof of a satisfactory explanation for the occurrence of the injuries shifted to the appellant (see, Matter of Shawniece E., 110 AD2d 900).
The appellant testified that she never hit, spanked, or struck Vjorn, and did not know how Vjorn received the bruises.
The Family Court found that Vjorn was a neglected child. We affirm.
The evidence supports the Family Court’s finding that Vjorn was a neglected child because of the excessive corporal punishment inflicted upon him by the appellant (see, Family Ct Act § 1012 [f] [i] [B]; see also, Matter of C. Children, 183 AD2d 767). Thompson, J. P., Rosenblatt, Lawrence and Santucci, JJ., concur.